Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 5/26/2021 have been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 3,645,062 (Hannon hereinafter).
In re claim 1, with reference to Figs. 1-6 below, Hannon discloses: A prethreaded closure (abstract), comprising: a top portion (18) defining an underside surface; a skirt portion (19) extending from the top portion, the skirt portion having at least one thread (26) formed therein, the at least one thread forming an inner thread surface and an outer thread surface (see Fig. 5); the skirt portion having solid knurling formed adjacent to the top portion (21); the skirt portion defining a frangible portion (23/24); a band extending below the frangible portion and disposed aligned with the skirt portion (See fig. 5), the band having a diameter sized to fit over a mouth of a bottle-shaped container (see Fig. 5); wherein the skirt portion (19) defines a continuous surface above the frangible portion; and wherein the continuous surface is continuous with the top portion (see fig. 5).
In re claim 2, with reference to the Fig(s). noted above, Hannon discloses the claimed invention including wherein the frangible portion comprises a plurality of slits separated from each other by a bridge (23/24).
In re claim 3, with reference to the Fig(s). noted above, Hannon discloses the claimed invention including wherein the at least one thread is only one spiral thread (26).
In re claim 8, with reference to the Fig(s). noted above, Hannon discloses the claimed invention including wherein a reform portion (at leader 17 in fig. 5) disposed axially between the top portion and the skirt portion.
In re claims 9 and 10, with reference to the Fig(s). noted above, Hannon discloses the claimed invention including wherein the prethreaded closure is formed of metal/aluminum (column 3, lines 2-3).
In re claim 11, with reference to the Fig(s). noted above, Hannon discloses the claimed invention including wherein the band is configured to be crimped to a neck portion of the bottle-shaped container (column 2, lines 42-57).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, 12-15, 17-19, 20-23, 25, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannon as applied to claim 1 above and further in view of Yamashita (of record).
In re claims 4 and 5, with reference to the Fig(s). noted above, Hannon discloses the claimed invention except wherein the threading extends approximately 2.5 times around the skirt portion, the thread is a plurality of threads.
However, Yamashita discloses a threaded metal container receiving a threaded metal cap, wherein Fig. 9, shows approximately 2.2 turns which is approximately 2.5, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the thread number and turn number of Hannon as taught by Yamashita for the predictable purposes of improving the performance of the cap for use with pressurized contents (Yamashita paragraph 0028).
In re claim 6, with reference to the Fig(s). noted above, Hannon discloses the claimed invention except wherein a sealing liner formed of a resilient material secured to the underside surface of the top portion.
However, Yamashita discloses a sealing liner (9) formed of a resilient material secured to the underside surface of the top portion (See Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the closure of Hannon to have included the resilient liner of Yamashita for the purposes of improving the sealing ability of the closure for pressurized contents (paragraph 0033).
In re claim 12, with reference to the Fig(s). noted above, Hannon in view of Yamashita discloses A beverage container, comprising: a bottle-shaped container defining a finish portion and a cylindrical portion, and at least one container thread (26); a prethreaded closure, comprising: a top portion defining an underside surface; a sealing liner secured to the underside surface; a skirt portion extending from the top portion and defining at least one closure thread engaged with the at least one container thread; the skirt portion having solid knurling formed adjacent to the top portion; a frangible portion; and a tamper-evident band extending below the frangible portion and 
Hannon fails to disclose wherein the finish portion defining a curl.
 However, Yamashita discloses the finish portion of a metal container defining a curl (8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the closure of Hannon to have been formed of metal and thereby including a curl as taught by Yamashita (paragraph 0033) for the purposes of preventing injury to a user during drinking.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. Please note that in the instant application, paragraph 0020, applicant has not disclosed any criticality for the claimed limitations.
In re claim 13, with reference to the Fig(s). noted above, Hannon discloses the claimed invention including wherein the bottle-shaped container and the prethreaded closure are formed of metal (as in re claim 12 above).
In re claim 14, Hannon discloses the claimed invention including that the metal of the cap is aluminum (as in re claims 9 and 10 above).
In re claim 15, Hannon discloses the claimed invention except the specific volume of the container.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have sized the bottle of Hannon to that of a common size for beverages, since it has been held that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV, A). Note that Applicants disclosure does not recite any criticality for the claimed size/volume.
In re claim 17, with reference to the Figs. above, Hannon in view of Yamashita disclose: A method of capping a container, comprising: providing a bottle-shaped container defining a finish portion and a cylindrical portion, the finish portion defining a curl and at least one container thread (Hannon and Yamashita as combined above); providing a prethreaded closure, comprising: a top portion defining an underside surface; a skirt portion extending from the top portion and defining at least one closure thread forming an inner thread surface and an outer thread surface; the skirt portion having solid knurling formed adjacent to the top portion; a frangible portion; and a tamper-evident band extending below the frangible portion; the skirt portion defining a continuous surface above the frangible portion, the continuous surface being continuous with the top portion (as in re claim 1 above); rotating the prethreaded closure to engage the at least one closure thread with the at least one container thread, the inner thread surface contacting a surface of the at least one container thread (column 3, lines 24-32); and rolling the tamper evident band of the prethreaded closure to secure the tamper evident band to the finish portion (columns 5-6, lines 42-3).
In re claims 18, with reference to the Figs. above, Hannon in view of Yamashita disclose the claimed invention including wherein the at least one closure thread is only one continuous spiral thread extending about 2.5 times around a circumference of the skirt portion and wherein the prethreaded closure is rotated about 2.5 times to engage the only one continuous spiral thread to the at least one container thread (as in re claims 3 and 4 above).
In re claims 19 and 20, with reference to the Figs. above, Hannon in view of Yamashita disclose the claimed invention including wherein the prethreaded closure further comprises a sealing liner (as in re claim 6 above) secured to the underside surface and rotating the prethreaded closure to engage the at least one closure thread as in re claim 17 above) applies an axial force to the bottle-shaped container to form a seal between the sealing liner and the curl (Hannon, column 4, lines 35-54).
Hannon in view of Yamashita fail to disclose wherein the force is in a range of 10-140 pounds, or 40-60 pounds. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to designate a suitable force ranger for the axial pressure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, paragraph 0032, applicant has not disclosed any criticality for the claimed limitations.
In re claim 21, with reference to the Figs. above, Hannon in view of Yamashita disclose the claimed invention including wherein the bottle-shaped container and the 
In re claim 22, with reference to the Figs. above, Hannon in view of Yamashita disclose the claimed invention including wherein the metal is aluminum (as in re claims 9 and 10 above).
In re claim 23, with reference to the Figs. above, Hannon in view of Yamashita disclose the claimed invention including wherein placing a disk liner proximate the underside surface of the top portion (as in re claim 6 above).
In re claim 25, with reference to the Figs. above, Hannon in view of Yamashita disclose the claimed invention including wherein A kit in parts comprising: (a) a beverage container, comprising: a bottle-shaped container defining a finish portion and a cylindrical portion, the finish portion defining a curl and at least one container thread; and (b) a prethreaded closure, comprising: a top portion defining an underside surface; a skirt portion extending from the top portion, the skirt portion having at least one thread formed therein, the at least one thread forming and outer thread surface and an inner thread surface, the skirt portion configured to cooperate with the finish portion of the bottle-shaped container; the skirt portion having solid knurling formed adjacent to the top portion; the skirt portion defining a frangible portion; the skirt portion defining a continuous surface above the frangible portion, the continuous surface being continuous with the top portion; and a band extending below the frangible portion and disposed aligned with the skirt portion, the band having a diameter sized to fit over the finish portion of the bottle-shaped container (as in re claims 1 and 12 above).
In re claim 28, with reference to the Figs. above, Hannon in view of Yamashita disclose the claimed invention including wherein the beverage container and prethreaded closure are formed of metal (as in re claims 12 and 13 above).
In re claim 29, with reference to the Figs. above, Hannon in view of Yamashita disclose the claimed invention including wherein A kit in parts comprising: (a) a beverage container, comprising: a bottle-shaped container defining a finish portion and a cylindrical portion, the finish portion defining a curl and at least one container thread; and (b) a prethreaded closure, comprising: a top portion defining an underside surface; a skirt portion extending from the top portion, the skirt portion having at least one thread formed therein, the at least one thread forming an inner thread surface configured to cooperate with the at least one container thread of the bottle-shaped container; wherein the top portion, the skirt portion, and the at least one thread are all formed in a single material (i.e. metal/aluminum); the skirt portion having solid knurling formed adjacent to the top portion; the skirt portion defining a frangible portion; the skirt portion defining a continuous surface above the frangible portion, the continuous surface being continuous with the top portion; and a band extending below the frangible portion and disposed aligned with the skirt portion, the band having a diameter sized to fit over the finish portion of the bottle-shaped container (as in re claims 1 and 12 above).

Claims 16, 26, 27, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannon as applied to claim 15 above and further in view of US PG Pub No. 2011/0114596 (Jung hereinafter).
In re claims 16, 26, and 27, Hannon in view of Yamashita discloses the claimed invention except wherein the container has an axial pressure resistance against deformation of less than 275 pounds or less than 260 pounds.
However, Jung discloses an aluminum bottle (paragraph 0042) which is specifically shaped to have a low compression strength and restoring force by virtue of its sidewall contour (paragraph 0024).
Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144], Hence, the functional limitations to the performance of the bottle under a specific loading force range which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Note that it would have been obvious to have lowered the compression strength to any desirable degree for the purposes of easily achieving and maintaining a crushed state of the bottle to facilitate collection of used bottles (paragraph 0024). Further, Applicant has not disclosed that the range of less than 260 pounds is critical to the invention at paragraph 0033.
In re claims 30 and 31, Hannon in view of Yamashita and Jung disclose: A kit in parts comprising: a) a beverage container, comprising: a bottle-shaped container defining a finish portion and a cylindrical portion, the finish portion defining a curl and at least one container thread, the bottle-shaped container having an axial pressure resistance against deformation of less than 275 pounds (as in re claim 26 above); and .

Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannon in view of Yamashita as applied to claim 17 above, and further in view of US Patent No. 5,060,818 (Doi et al. hereinafter).
In re claim 24, Hannon in view of Yamashita discloses the claimed invention except the specific method of molding in the liner.
However, Doi et al. discloses utilizing in shell molding to affix a liner to a cap (column 4, lines 20-33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized a known process such as in shell molding in order to form the liner of Hannon in view of Yamashita as taught by Doi et al. for the purposes of forming “a thick portion having an increased thickness desirable for attaining a good .

Response to Arguments
Applicant's arguments filed 5/26/2021 have been fully considered but they are not persuasive as the arguments rely upon Yamashita alone for teaching newly recited limitations, which are currently rejected under Hannon above.  Applicant does not separately argue the Jung or Doi references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723.  The examiner can normally be reached on Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733